Citation Nr: 1200906	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Veteran's claim on appeal was initially characterized as a claim of service connection for posttraumatic stress disorder (PTSD).  However, while on appeal, the United States Court of Appeals for Veterans Claims addressed a case involving the scope of filed claims finding that a claim is not limited to the diagnosis identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD and major depressive episodes.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is remanded to the RO.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The medical evidence of record shows that PTSD was diagnosed in a June 2005 VA mental health report.  While that report stated that the diagnosis was "tentative," the medical evidence of record also shows that PTSD has been consistently diagnosed since June 2005.  Accordingly, the June 2005 VA mental health report provides a diagnosis of PTSD for VA purposes.  That report listed multiple in-service stressors which were related to military service.  One such stressor was reported as an incident in which the Veteran was temporarily imprisoned due to the actions of other soldiers.

The Veteran's complete service personnel file is not currently of record.  The only document available is the Veteran's DA Form 20, which does not provide sufficient information to determine whether the Veteran was imprisoned for any period of time.  Accordingly, the Board remanded this case to the RO in March 2009 with instructions to obtain the Veteran's complete service personnel file and associate it with the claims file.  The Board's remand instructions further dictated that, "If the requested service personnel records cannot be obtained, the RO must clearly document and explain the efforts taken to obtain them and the reasons for their unavailability."

In March 2009, pursuant to the Board's remand instructions, the RO submitted a Personnel Information Exchange System (PIES) request seeking the Veteran's entire service personnel file.  This request included the Veteran's name, his date of birth, and listed his Social Security number as ending with the last four digits "[redacted]."  In August 2010, the RO received a PIES response indicating that a record could not be identified based on the information furnished in the previous request.  The response asked that the request be resubmitted if additional information could be obtained.  However, there is no indication that the RO ever resubmitted the request.  

However, a review of the claims file reveals that the RO submitted a similar PIES request seeking the Veteran's entire service medical and dental records in June 2006.  This request also included the Veteran's name, his date of birth, and listed his Social Security number as ending with the last four digits "[redacted]."  In August 2006, the RO received a PIES response indicating that a record could not be identified based on the information furnished in the previous request.  The response asked that the request be resubmitted if additional information could be obtained.  The RO resubmitted the request in September 2006, specifying that the Social Security number listed on the Veteran's DD Form 214 ended with the last four digits "[redacted]."  Based on this resubmission, the Veteran's service treatment records were located and associated with his claims file in October 2006.  

RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must remand this case again so that the RO may attempt to obtain a complete copy of the Veteran's service personnel records.  Specifically, the RO is instructed to resubmit a PIES request with the exact information given in the September 2006 PIES request that resulted in the Veteran's service treatment records being obtained and associated with the claims file.  

Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the probable etiology and nature of any current psychiatric disorder, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.

2.  The RO must attempt to obtain a complete copy of the Veteran's service personnel records.  The PIES request must include the exact information present in the September 2006 PIES request, to include that the Social Security number listed on the Veteran's DD Form 214 ending with the last four digits "[redacted]."  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the RO must review the file and prepare a summary of all the claimed stressors.  The RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor, to include consideration of 38 C.F.R. § 3.304(f)(3).  The RO must then make a determination as to whether the evidence establishes the occurrence of an alleged stressor or stressors. 

4.  Thereafter, the Veteran must be afforded a VA examination to determine the etiology of any psychiatric disorder found.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, including psychological testing and evaluation, must be accomplished.  

After a review of the service and post service medical records, a psychiatric examination of the Veteran, and with consideration of the Veteran's statements, the examiner must state whether any psychiatric disorder found is related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

If PTSD is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnosis of PTSD.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

